Case 1:20-cv-00248-LEK-KJM Document 66 Filed 08/16/21 Page 1 of 1                  PageID #: 626

                                   MINUTE ORDER


   CASE NUMBER:             CIVIL NO. 20-00248 LEK-KJM
   CASE NAME:               Leihinahina Sullivan vs. Office of the U.S. Attorney, District
                            of Hawaii et al.,


         JUDGE:      Leslie E. Kobayashi            DATE:             08/16/2021

  COURT ACTION: EO: COURT ORDER: GRANTING PLAINTIFF’S MOTION FOR
  LEAVE TO RESPOND, FILED ON AUGUST 10, 2021; AND RULING ON
  DEFENDANTS’ MOTION TO STAY PROCEEDINGS, FILED JUNE 25, 2021

         On June 25, 2021, Defendants United States of America, Office of the U.S.
  Attorney District of Hawaii, and the Department of Treasury, Internal Revenue Service
  (“Defendants”) filed their Motion to Stay Proceedings (“Motion to Stay”). [Dkt. no. 61.]
  On July 9, 2021, pro se Plaintiff Leihinahina Sullivan (“Plaintiff”) filed her response to
  the Motion to Stay, and Defendants filed their reply in support of the Motion to Stay
  (“Reply”) on July 26, 2021. [Dkt. nos. 63, 64.] On August 10, 2021, Plaintiff filed a
  motion seeking leave to file a response to Defendants’ Reply (“Motion for Leave”). [Dkt.
  no. 65.] The Court finds the Motion to Stay and the Motion for Leave suitable for
  disposition without a hearing, pursuant to Local Rule 7.1(c).

         Plaintiff’s Motion for Leave is GRANTED, and this Court has considered the
  arguments in the Motion for Leave, and the materials attached thereto, in its review of
  Defendants’ Motion to Stay. The parties are also INFORMED that Defendants’ Motion
  for Leave is GRANTED, insofar as the instant case is STAYED until December 17,
  2021, effectively immediately. Although “[t]he Constitution does not ordinarily require a
  stay of civil proceedings pending the outcome of criminal proceedings . . . . , a court may
  decide in its discretion to stay civil proceedings when the interests of justice seem to
  require such action.” Keating v. Off. of Thrift Supervision, 45 F.3d 322, 324 (9th Cir.
  1995) (internal quotation marks, citations, and some alterations omitted). This Court
  concludes that a stay is appropriate here, “in light of the particular circumstances and
  competing interests involved in the case.” See Fed. Sav. & Loan Ins. Corp. v. Molinaro,
  889 F.2d 899, 902 (9th Cir. 1989) (citation omitted).

          A written order will follow that will supersede these rulings. If Plaintiff wishes to
  file a motion for reconsideration, she must wait until the written order is filed to do so.

         IT IS SO ORDERED.

  Submitted by: Agalelei Elkington, Courtroom Manager
